Case 2:20-bk-00863-PS   Doc    Filed 03/16/20 Entered 03/16/20 07:19:11   Desc Main
                              Document      Page 1 of 6
Case 2:20-bk-00863-PS   Doc    Filed 03/16/20 Entered 03/16/20 07:19:11   Desc Main
                              Document      Page 2 of 6
Invoicing - Invoice Detail                                                                                                                                                                           Page 1 of 1



Vendor                       Robertson, Anschutz, Schneid & Crane, LLC          Regarding:                               Invoice Number:
Address:                     10700 Abbotts Bridge Road, Suite 110               KINYON MICHELLE R                        Invoice Status:                                              Check Confirmed
                             Duluth, GA 30097                                   45239N 16TH ST                           Loan No.:
Payee Code:                  ATRASCRANE                                         NEW RIVER, AZ 85087                      Loan Type:                                                   FannieMae
Vendor Contact:                            nn                                                                            Acquistion Date:
Vendor Ref #:                                                                                                            Type:                                                        Non-Judicial
Servicer:                                   ancial Corporation - (308)                                                   Referral Date :                                              1/24/2020
Inv. ID / Cat. ID            F01/001                                                                                     Loan Location:
Investor Name                FANNIE MAE                                                                                  BK Case No:                                                  20-00863
Invoice ID                                                                                                               Submitted Date:                                              3/3/2020
Litigation Status Code:                                                                                                  Vendor Invoice Date:                                         3/3/2020
Man Code:                    B                                                                                           Paid In Full Date:                                           N/A
                                                                                                                         Foreclosure Removal Date:                                    N/A
                                                                                                                         MS Status:                                                   N/A
                                                                                                                         Relief Requested Date:                                       N/A
                                                                                                                         Protection Begin Date:                                       N/A
                                                                                                                         Protection End Date:                                         N/A

Original Mortgage Amount:          $310,500.00
                                                                           Bankruptcy - Bankruptcy Services - Chapter 13

       Submitted                 1st Reviewed            Last Reviewed                 Accepted                      Approved                 Chk Requested              Chk Confirmed               Days To Proc
       03/03/2020                 03/05/2020               03/05/2020                                               03/05/2020                     03/05/2020               03/06/2020                    3

Dept    IPA Requests     Comments     Line Items   Exceptions     Edit Summary      Adj. Summary       Chronology    Quote       Service Request     Guideline   Invoice Mapping   History    Payments   Reconciliation


  Fees        Total:                 $550.00          Invoicing Prev. Billed:           $0.00       Exc. Loan Allow:                                                         Exc Ord Allw:
  Costs       Total:                   $0.00          Invoicing Prev. Billed:           $0.00       Exc. Loan Allow:                                                         Exc Ord Allw:
                                                                                                    Exc. Loan Total Fees/Costs Allow:
  Totals      Inv Amt:              $550.00                     Prev. Billed:          $0.00        Loan Total Fees/Costs Prev.Billed:                  $691.00              Exc Ord Allw:

 Fees
  Category                            Subcategory                                               Date                Qty                     Price           Orig. Billed               Adjust                  Net
  Attorney Fees                        Plan Review Fee                                          02/28/20             1                   $550.00                  $550.00                $0.00             $550.00
                    Note: Bankruptcy Plan Objection
                                                                                                                                                       Total:               $550.00          $0.00       $550.00

                                                                                                                                                     Invoice Total:         $550.00           $0.00       $550.00




  Case 2:20-bk-00863-PS                                         Doc
                                      Filed 03/16/20 Entered 03/16/20 07:19:11 Desc Main
                                    Document       Page 3 of 6
https://im.lpsdesktop.com/Public/NewInvoiceWeb/NTNIInvoiceDetailService.aspx?id=D... 3/13/2020
Invoicing - Invoice Detail                                                                                                                                                                                Page 1 of 1



Vendor                        Sottile & Barile, LLC                                Regarding:                               Invoice Number:
Address:                      394 Wards Corner Road                                KINYON MICHELLE R                        Invoice Status:                                                Check Confirmed
                              Suite 180                                            45239N 16TH ST                           Loan No.:
                              Loveland, OH 44136                                   NEW RIVER, AZ 85087                      Loan Type:                                                     FannieMae
Payee Code:                   ATSOTTILE                                                                                     Acquistion Date:
Vendor Contact:               Jessy Engel                                                                                   Type:                                                          Non-Judicial
Vendor Ref #:                                                                                                               Referral Date :                                                1/28/2020
Servicer:                     Home Point Financial Corporation - (308)                                                      Loan Location:
Inv. ID / Cat. ID
                                                                                                                            BK Case No:                                                    20-00863
Investor Name                 FANNIE MAE
                                                                                                                            Submitted Date:                                                3/10/2020
Invoice ID                                                                                                                  Vendor Invoice Date:                                           3/10/2020
Litigation Status Code:                                                                                                     Paid In Full Date:                                             N/A
Man Code:                     B                                                                                             Foreclosure Removal Date:                                      N/A
                                                                                                                            MS Status:                                                     N/A
                                                                                                                            Relief Requested Date:                                         N/A
                                                                                                                            Protection Begin Date:                                         N/A
                                                                                                                            Protection End Date:                                           N/A

Original Mortgage Amount:          $310,500.00
                                                                              Bankruptcy - Bankruptcy Services - Chapter 13

       Submitted                1st Reviewed               Last Reviewed                  Accepted                      Approved                 Chk Requested              Chk Confirmed                 Days To Proc
       03/10/2020                 03/10/2020                  03/10/2020                                               03/10/2020                     03/10/2020                03/11/2020                     1

Dept    IPA Requests     Comments     Line Items      Exceptions     Edit Summary      Adj. Summary       Chronology    Quote       Service Request     Guideline   Invoice Mapping    History    Payments    Reconciliation


  Fees        Total:               $1,200.00             Invoicing Prev. Billed:           $0.00       Exc. Loan Allow:                                                          Exc Ord Allw:
  Costs       Total:                    $0.00            Invoicing Prev. Billed:           $0.00       Exc. Loan Allow:                                                          Exc Ord Allw:
                                                                                                       Exc. Loan Total Fees/Costs Allow:
  Totals      Inv Amt:            $1,200.00                        Prev. Billed:          $0.00        Loan Total Fees/Costs Prev.Billed:                  $1,246.00             Exc Ord Allw:

 Fees
  Category                              Subcategory                                                Date                Qty                     Price           Orig. Billed                Adjust                   Net
  Attorney Fees                         Proof of Claim                                             03/10/20             1                   $950.00                  $950.00                 $0.00              $950.00
                    Note: recoverable through a timely filed PPFN and after confirming with local counsel
  Attorney Fees                         Bankruptcy Fee                                             03/10/20             1                   $250.00                  $250.00                 $0.00              $250.00
                    Note: Recoverable
                                                                                                                                                          Total:               $1,200.00         $0.00       $1,200.00

                                                                                                                                                        Invoice Total:      $1,200.00             $0.00      $1,200.00




  Case 2:20-bk-00863-PS                                            Doc
                                      Filed 03/16/20 Entered 03/16/20 07:19:11 Desc Main
                                    Document       Page 4 of 6
https://im.lpsdesktop.com/Public/NewInvoiceWeb/NTNIInvoiceDetailService.aspx?id=i6... 3/13/2020
                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ARIZONA
                                    PHOENIX DIVISION

  In Re:                                           Case No. 2:20-bk-00863-PS

  David S. Kinyon
                                                   Chapter 13
  Michelle R. Kinyon

  Debtors.                                         Judge Paul Sala

                                   CERTIFICATE OF SERVICE

 I certify that on March 16, 2020, a copy of the foregoing Notice of Postpetition Mortgage Fees,
 Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
 party/parties through the Court’s ECF System. Party/Parties may access this filing through the
 Court’s system:

           Scott W. Hyder, Debtors’ Counsel
           shyder@scotthyderlaw.com

           Russell Brown, Chapter 13 Trustee
           mail@ch13bk.com

           Office of the United States Trustee
           ustpregion14.px.ecf@usdoj.gov

 I further certify that on March 16, 2020, a copy of the foregoing Notice of Postpetition Mortgage
 Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and properly
 addressed to the following:

           David S. Kinyon, Debtor
           45239 N. 16th Street
           New River, AZ 85087




Case 2:20-bk-00863-PS          Doc     Filed 03/16/20 Entered 03/16/20 07:19:11           Desc Main
                                      Document      Page 5 of 6
      Michelle R. Kinyon, Debtor
      45239 N. 16th Street
      New River, AZ 85087

 Dated: March 16, 2020                     /s/ D. Anthony Sottile
                                           D. Anthony Sottile
                                           Authorized Agent for Creditor
                                           Sottile & Barile, LLC
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com




Case 2:20-bk-00863-PS    Doc    Filed 03/16/20 Entered 03/16/20 07:19:11     Desc Main
                               Document      Page 6 of 6
